People v Morales (2014 NY Slip Op 08665)





People v Morales


2014 NY Slip Op 08665


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


1994-10334
 (Ind. No. 93-00846)

[*1]The People of the State of New York, respondent,
vAstacio Morales, appellant.


Astacio Morales, Sonyea, N.Y., appellant pro se.
Janet DiFiore, District Attorney, White Plains, N.Y. (John J. Carmody and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 18, 1998 (People v Morales, 250 AD2d 782), affirming a judgment of the County Court, Westchester County, rendered October 7, 1994.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., ROMAN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court